                                                        FILED: August 22, 2019

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                              ___________________

                                    No. 19-4607
                           (4:18-cr-00011-MFU-RSB-1)
                           (4:18-cr-00011-MFU-RSB-2)
                           (4:18-cr-00011-MFU-RSB-3)
                           (4:18-cr-00011-MFU-RSB-4)
                           (4:18-cr-00011-MFU-RSB-5)
                           (4:18-cr-00011-MFU-RSB-6)
                           (4:18-cr-00011-MFU-RSB-8)
                          (4:18-cr-00011-MFU-RSB-10)
                              ___________________

UNITED STATES OF AMERICA

             Plaintiff - Appellant

v.

MARCUS JAY DAVIS, a/k/a Sticcs; KEVIN LAMONT TRENT, JR., a/k/a Bad
Ass, a/k/a Gates, a/k/a SixOwe; KANAS LAMONT'E TRENT, a/k/a LA;
DESHAUN LAMAR TRENT, a/k/a Da Da, a/k/a Six; PHILLIP DAEKWON
MILES, a/k/a R, a/k/a Sammy; SHABBA LARUN CHANDLER, a/k/a Trill;
ASHLEY TIANA ROSS, a/k/a First Lady; TENIKQUA FULLER, a/k/a Fuller

             Defendants - Appellees


This case has been opened on appeal.

Originating Court                      United States District Court for the
                                       Western District of Virginia at
                                       Danville
Originating Case Number                4:18-cr-00011-MFU-RSB-1
                                       4:18-cr-00011-MFU-RSB-2
                                 4:18-cr-00011-MFU-RSB-3
                                 4:18-cr-00011-MFU-RSB-4
                                 4:18-cr-00011-MFU-RSB-5
                                 4:18-cr-00011-MFU-RSB-6
                                 4:18-cr-00011-MFU-RSB-8
                                 4:18-cr-00011-MFU-RSB-10
Date notice of appeal filed in   08/21/2019
originating court:
Appellant                        United States of America

Appellate Case Number            19-4607
Case Manager                     Emily Borneisen
                                 804-916-2704
